IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs April 28, 2010

       STATE OF TENNESSEE v. CHARLES EDWARD BROWN, III

                 Appeal from the Criminal Court for Hamilton County
                      No. 251809     Barry A. Steelman, Judge


              No. E2009-01921-CCA-R3-CD - Filed September 30, 2010


The Defendant, Charles Edward Brown, appeals the Hamilton County Criminal Court’s order
revoking his probation for domestic aggravated assault, a Class C felony, and ordering the
remainder of his eight-year sentence into execution. We affirm the judgment of the trial
court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the Court, in which J AMES C URWOOD W ITT,
J R., and J.C. M CL IN, JJ., joined.

Kyonztè L. N. Hughes, LaVergne, Tennessee, for the appellant(s), Charles Edward Brown,
III.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; William H. Cox, III, District Attorney General; and Steven E. Smith, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

        The Defendant pled guilty on January 14, 2005, to the domestic aggravated assault of
his wife, Mildred Brown. He received an eight-year suspended sentence, with credit given
for six-months’ confinement, and the remainder of the sentence to be served on intensive
probation. On April 28, 2009, Stephanie Anders, the Defendant’s probation officer, filed a
probation violation report alleging that the Defendant was arrested on a new criminal charge,
failed to report that arrest, and engaged in assaultive, abusive, threatening, or intimidating
behavior.
       At the revocation hearing, Ms. Anders testified that the Defendant’s probation was
revoked or modified on two earlier occasions but that the Defendant was “fairly compliant”
under her supervision. She said she filed the current probation violation report against the
Defendant due to a new arrest for domestic aggravated assault. She said the victim of the
assault was Ms. Brown. She said the Defendant failed to inform her of that arrest as required
as a condition of his probation.

       Mildred Brown testified that the Defendant pulled a gun on her at the Hamilton Inn
and threatened her life. She said she lived at the Inn with her son in order to get away from
the Defendant, whom she was in the process of divorcing. She said the Defendant was
diagnosed as a “bipolar schizophrenic paranoid.” She said the Defendant had been drinking
alcohol recently, which adversely affected his mental health, and had been acting “irate.”

       Ms. Brown testified that she and her son were returning to their room at the Inn when
the Defendant knocked her to the ground and said “B----, I’m going to kill you.” She said
she saw the Defendant holding a gun as she got up but could not remember in which hand
he held it. She said that she instructed her son to go to their room but that he refused. She
said the Defendant threatened to kill her son. Ms. Brown said the Defendant took her car
keys, which had a container of mace attached, and sprayed her in the face with the mace. She
said the Defendant must have put away the gun before spraying her. She said that she then
stabbed the Defendant with a knife she used for work. She stated that her son and a hotel
guest were able to separate the Defendant and her and that a hotel guest called the police.
She said the Defendant kept her car keys and fled the scene in her car.

        Chattanooga City Police Officer Gary Williams testified that he stopped the Defendant
after seeing him run a red light. He said the Defendant stated that he was driving to the
hospital. Officer Williams said he allowed the Defendant to go to the hospital after seeing
a wound on the Defendant’s hand. He said that while he followed the Defendant to the
hospital, he heard a radio transmission dispatching officers to the Hamilton Inn to respond
to an assault. He informed the officers that he believed he was following a person involved
in the assault.

       Officer Williams testified that after arriving at the hospital, he noticed a strong smell
of alcohol coming from the Defendant and that he believed the Defendant to be drunk. He
said the Defendant was being disorderly and repeated, “Just put me in jail, I know you’re
going to anyway.” He said the police did not find a gun on the Defendant or in the car he
drove but did recover Ms. Brown’s car keys from the Defendant. He said he arrested the
Defendant for domestic aggravated assault after speaking with officers at the Hamilton Inn.




                                              -2-
       Bernice Robinson, the Defendant’s mother, testified that the Defendant had been
living at her house and that she drove him to the Hamilton Inn on the day of his arrest. She
said that the Defendant did not have a gun with him and that he had not been drinking
because she did not allow guns or alcohol in her house. She said she did not smell alcohol
on the Defendant. She said that the Defendant had a drinking problem and that she was
aware he had multiple arrests for public intoxication.

        The Defendant testified that he and Ms. Brown were having marital problems and that
they both moved out of their shared home. He said that he lost his keys to the home and that
he went to the Hamilton Inn to borrow her keys. The Defendant said that Ms. Brown handed
him her key ring and that he was attempting to remove the house key from the key ring when
she pulled out a knife. He said that they had been arguing before she took out the knife and
that he cut his hand as he attempted to take the knife away from her. He said she had pulled
a knife on him many times in the past. The Defendant said that he did not knock down Ms.
Brown and that he did not threaten her life or her son’s life. The Defendant said he did not
have a gun at the Inn.

       The Defendant testified that after arriving at the hospital, he told Officer Williams that
he and Ms. Brown had an altercation. He said he did not provide details regarding the
altercation because he did not want Ms. Brown to be jailed. He said he told Officer Williams
that Ms. Brown would “tell a lie on me when she get into a situation like that. . . because she
thought that I was going to have her locked up for cutting me . . . .” He said Officer
Williams confused his excitement at the hospital with intoxication. He originally said that
he did not drink any alcohol before going to the Hamilton Inn but later said that he might
have had one beer. He said he received eight stitches on his hand. He said he used the
telephone at the jail but did not call his probation officer to tell her of his arrest.

       The trial court found that the testimony of Officer Williams and Ms. Brown was
credible and that the testimony of the Defendant was not credible. The trial court found by
a preponderance of the evidence that the Defendant violated the conditions of his probation.
The trial court revoked the Defendant’s probation and ordered the remainder of his eight-year
sentence into execution.

       On appeal, the Defendant argues that the trial court erred in revoking his probation
and ordering him to serve the remainder of his sentence in confinement because there was
insufficient proof that he violated his probation. The State argues that the trial court did not
abuse its discretion. We agree with the State.

      A trial court may revoke probation upon its finding by a preponderance of the
evidence that a violation of the conditions of probation has occurred. T.C.A. § 40-35-

                                               -3-
311(e). “In probation revocation hearings, the credibility of witnesses is to be determined
by the trial judge.” State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991) (citing
Carver v. State, 570 S.W.2d 872 (Tenn. Crim. App. 1978)). If a trial court revokes a
defendant’s probation, its options include ordering confinement, ordering the sentence into
execution as originally entered, returning the defendant to probation on modified conditions
as appropriate, or extending the defendant’s period of probation by up to two years. T.C.A.
§§ 40-35–308(a), (c), -310; see State v. Hunter, 1 S.W.3d 643, 648 (Tenn. 1999). The
judgment of the trial court in a revocation proceeding will not be disturbed on appeal unless
it appears that there has been an abuse of discretion. See State v. Williamson, 619 S.W.2d
145, 146 (Tenn. Crim. App. 1981).

         Here, the record contains sufficient proof that the Defendant violated the conditions
of his probation. The Defendant was required to report all arrests to his probation officer
immediately, regardless of the outcome. The Defendant failed to report his arrest to Ms.
Anders. This alone constituted sufficient proof to support the court’s finding that the
Defendant violated his probation. Additionally, Ms. Brown’s accredited testimony
established that the Defendant threatened her with a gun, verbally threatened her and her
son’s lives, and sprayed her in the face with mace. We defer to the trial court’s
determinations of credibility. See Mitchell, 810 S.W.2d at 735. The record reflects that the
trial court properly found that the Defendant violated his probation and that it exercised
proper discretion in revoking the Defendant’s probation and ordering the Defendant to serve
the remainder of his sentence.

         Based on the foregoing and the record as a whole, we affirm the judgment of the trial
court.

                                                ____________________________________
                                               JOSEPH M. TIPTON, PRESIDING JUDGE




                                              -4-